Citation Nr: 1511193	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION
Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1978 and from October 1982 to January 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision, in which the RO denied the Veteran's request to reopen his claim for service connection for PTSD.  In May 2011, the Veteran filed a notice of disagreement (NOD).  In February 2013, the RO issued a statement of the case (SOC) in which the Veteran's claim was reopened but denied on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013.  

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  

As noted above, in the February 2013 SOC, the RO reopened the Veteran's claim for service connection for PTSD but denied the claim on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page.  

With respect to the second issue on the title page, the Board notes that the Veteran filed a claim for service connection for PTSD, which was previously denied.  However, VA treatment records associated with the claims file reflects psychiatric diagnoses other than PTSD, to include borderline personality disorder and anxiety disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider any psychiatric diagnosis raised by the record.  Thus, consistent with the evidence of record, and Clemons, and in light of the favorable decision to reopen the Veteran's PTSD claim, the Board has expanded the reopened claim, as indicated. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals that with the exception of the June 2013 hearing transcript and VA treatment records dated from May 2011 to May 2012, the remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision to reopen the claim for service connection for PTSD is set forth below.  The claim for an acquired psychiatric disorder to include PTSD, on the merits, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a November 2008 rating decision, the RO declined to reopen the Veteran's claim for service connection for PTSD.  Although notified of the denial in a November 2008 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.  

3.  New evidence associated with the claims file since the November 2008 denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The RO's November 2008 decision declining to reopen the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  As additional evidence received since the RO's November 2008 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for PTSD, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  

Under the legal authority in effect at the time of prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002 and 2014); 38 C.F.R. § 3.303 (2001-2014).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2001-2014).

By way of background, the Veteran filed a claim for service connection for PTSD in January 2001.  The evidence of record at that time included service treatment and personnel records, VA treatment records, letters from the Veteran's VA treating sources, and various written statements from the Veteran asserting the occurrence of military sexual trauma.  However, this evidence contained nothing to verify the Veteran's assertions.  The RO denied the claim in January 2002, as the Veteran's in-service stressor was not verified.  The Veteran appealed the denial by filing a notice of disagreement in March 2002 and a substantive appeal in August 2003.  In March 2006, the Board remanded the Veteran's claim for further development.  The Board subsequently denied the claim in August 2007 due to the unverified stressor.  

In September 2008, the Veteran requested reopening of his service connection claim for PTSD, which the RO denied in November 2008, finding no new and material evidence to reopen the claim.  The additional evidence received in connection with the request to reopen consisted of additional statements from the Veteran, alleging in-service sexual assaults and statements from his VA treating sources as well as VA treatment records that confirmed a diagnosis of PTSD and indicated that such was based on sexual assaults in service.  Again, however, nothing added to the claims file verified the claimed in-service stressor.  

Although notified of the November 2008 denial in a letter dated that same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  Moreover, no additional evidence was received within the one-year period after notice of the denial.  See 38 C.F.R. § 3.156(b).  While service personnel records were added to the record in March 2011, such records are either duplicative of service personnel records previously of record or irrelevant to the matter on appeal and, thus, do not require readjudication of the previously denied claim.  See 38 C.F.R. § 3.156(c).  The RO's November 2008 denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In August 2010, the Veteran submitted a claim indicating his desire to reopen his previously denied claim for service connection for PTSD.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's February 2009 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Pertinent evidence added to the claims file since the November 2008 RO decision includes VA treatment records, Vet Center treatment records, a January 2011 letter from the Veteran's social worker, and various written statements and oral testimony from the Veteran and his representative, on his behalf.  

Of note, in a January 2011 statement, the Veteran's social worker reported that the Veteran becomes extremely anxious and dissociates at the slightest mention of Fort Benning, Georgia, where his military sexual trauma occurred.  She indicated that as a result of repeated sexual assaults while in service, the Veteran displayed symptoms associated with PTSD, to include intrusive thoughts, nightmares, isolation, dissociation, avoidance, depression, anxiety, detachment, diminished interest in activities, difficulty concentrating, irritability, and hypervigilance.  Furthermore, the Veteran testified during the June 2013 hearing that he continued to receive psychiatric treatment from Dr. Withers and would see her the next month.  The Veteran also testified that Dr. Withers had attributed his current symptoms to PTSD caused by military sexual trauma, thus indicating that further evidence exists which may substantiate his claim.  

The Board finds that the above-described evidence-when considered in light of the Veteran's prior assertions with respect to being sexually assaulted while in service, and an applicable change in regulation-provides a basis for reopening the Veteran's claim for service connection for PTSD.  Since the RO's November 2008 decision, in 2010, 38 C.F.R. § 3.304(f) was revised to add the provisions of 38 C.F.R. § 3.304(f)(5).  The revision creates a new evidentiary standard for substantiating PTSD claims based on personal assault.  See 75 Fed. Reg. 39843 (July 13, 2010); Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a Veteran's lay testimony to establish the occurrence of a claimed stressor so long as a psychiatrist or psychologist confirms that the testimony is sufficient to support a PTSD diagnosis and that symptoms are related to that stressor).  

The Board finds that the evidence added since the November 2008 RO decision is "new" in that it was not before the Board at the time that the Veteran's prior claim was denied and is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for PTSD.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-possible verification of the Veteran's in-service stressor and establishing a relationship between his current PTSD and in-service trauma.  Thus, when considered in light of the evidence previously of record, the Veteran's consistent assertions of sexual assaults in service, and the 2010 regulatory revision, this evidence raises a reasonable possibility of substantiating the claim to the extent that, at a minimum, it meets the requirements for obtaining a VA examination and opinion.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.  



REMAND

The Board finds that further AOJ action on the Veteran's claim is needed.

The Veteran contends that he has PTSD as a result of multiple sexual assaults while in service at the hands of a superior while stationed at Fort Benning, Georgia.  

Post-service treatment records document multiple diagnoses of PTSD, as well as other psychiatric diagnoses.  For example, Vet Center records dated in July 2010 note an assessment of PTSD.  While the Veteran's claimed in-service stressor has not been verified, the collective evidence of record indicates that he did suffer some trauma in service.  In this regard, the Veteran submitted service personnel records indicating that he was transferred following his alleged sexual assaults and had trouble in service, as evidenced by documentation of being absent from formation in April 1983.  

Moreover, a March 2007 letter from the Veteran's treating psychiatrist notes that it was more likely than not that his severe mental disorder of PTSD was a direct result of repeated sexual trauma by another soldier while stationed at Fort Benning, Georgia.  The Board notes that this opinion appears to be based solely on the Veteran's statements that the in-service trauma occurred, and does not reflect the examiner's independent determination as to the occurrence of the service stressor, consistent with 38 C.F.R. § 3.304(f)(5).

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection for an acquired psychiatric disorder, to include PTSD, and that further examination and opinion is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Honolulu, Hawaii dated through May 2012.  The Veteran testified at the June 2013 Board hearing that he was still seeing a psychiatrist, Dr. Withers, at the VAMC.  Thus, more recent records from this facility exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Chicago VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Honolulu VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2012 and to include any treatment from Dr. Withers not previously of record.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically consider all evidence of record related to the Veteran's alleged in-service sexual assaults-to include the Veteran's assertions, his subsequent transfer from Fort Benning, his reports of counseling for being absent from formation, and subsequent post-service treatment as a result of his assertions-and determine whether the collective evidence indicates that the alleged assaults occurred.  

If so, the examiner should address whether the Veteran meets-or at any time pertinent to the current August 2010 claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of such stressor.   

If a diagnosis of PTSD resulting from the identified stressor is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms.  

The examiner should also clearly identify all other current acquired psychiatric diagnosis/es and any other valid psychiatric diagnosis/es at any point pertinent to the current August 2010 claim, to include anxiety disorder and borderline personality disorder (even if currently resolved).  

Then, for each such acquired psychiatric diagnosis other than PTSD, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to include trauma associated with in-service events (referenced above). 

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the expanded claim for service connection on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


